Citation Nr: 1704437	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

 2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to May 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran's claims were previously remanded by the Board in April 2015 and September 2015.

The Veteran testified at January 2014 video-conference hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In August 2016, the Board sent a letter to the veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned. The letter further advised the Veteran that, if he did not respond within 30 days, the Board will assume that the Veteran did not want another hearing. To date, the Board has not received a request from the Veteran indicating a desire to be afforded a new hearing. Therefore, the Board will proceed with addressing the appeal.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.




FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's PTSD was due to in-service personal assault.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's depression resulted from service, including personal assault.


CONCLUSIONS OF LAW


1.  Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  Resolving reasonable doubt in favor of the Veteran, depression was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for PTSD and depression, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service. 38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims. Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132 (Oct. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor").  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5).

In cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).

The Veteran appears to have two main sets of stressful incidents in-service to which he contends his psychiatric disorders, to include PTSD and depression, are related. 

One of these stressful incidents reported by the Veteran was that he "was the first one that walked in after" his shipmate committed suicide. The second main stressful incident relates to alleged in-service military sexual trauma (MST). 

Turning to the evidence of record, the Veteran's service treatment records (STRs) contain a note dated March 19, 1976, which contained a stamp from the USCGC Westwind, which noted "Black eye - fight last evening." Three x-ray reports, all dated September 1, 1976, are also of record and separate personnel records referenced the Veteran being stationed at Governor's Island, New York in September 1976. One referenced a TMJ x-ray and noted "received blow to jaw"; another referenced a skull x-ray and that the Veteran was "involved in fight last P.M. received several blows to [h]ead" and the final one referenced left hand and left thumb x-rays and that the Veteran "sustained trauma during fight to [left] hand." A psychiatry evaluation dated February 1977 indicated that the Veteran has had a history of drug abuse and has had repeated disciplinary actions for possession of marijuana. The examiner found that the Veteran exhibited drug dependency and also showed inadequate personality to cope with the stresses at his duty station. The examiner also noted that there were some depressive and paranoid features to his condition. An April 1977 evaluation noted that the Veteran was feeling frustrated and angry over his present situation in the Coast Guard. The examiner felt that the Veteran used marijuana to deal with his day-to-day frustration.

Following service, a June 2009 VA treatment note (prior to the Veteran's filing of his service connection claims on appeal) stated that the Veteran reported a history of sexual molestation in the military, experiencing MST and a history of MST. 

A March 2010 VA psychological assessment reported two incidents of MST. The first was referenced to occur while stationed aboard a ship and another while stationed at Governor's Island, New York. Both were noted to be "off-base and perpetrated by male soldiers." 

A July 2010 VA examination report (not ordered for the Veteran's service connection claims on appeal) noted that the Veteran reported he suffered MST twice "by a gang of male soldiers." Following the examiner diagnosed major depressive disorder, recurrent, moderate, with PTSD features. The examiner noted that the Veteran has a marked history of childhood sexual molestation, rapes in service, and other witnessing of traumatic events throughout his lifetime.

On a VA treatment note dated December 2012, the Veteran wrote "saw shipmate commit suicide" on GI [based on the other evidence of record, presumably Governor's Island) New York "on or about 11/1976 in barracks."

At the January 2014 Board hearing, the Veteran testified that on March 8, 1976, he was attacked and suffered MST in the boiler room of a Coast Guard ship (the USCGC Westwind) from two men. See Board Hearing Transcript, pages 4-6. He reported going to the infirmary the next morning and reporting that he was beat up. The Veteran also reported that on Governor's Island, New York on October 16, 1976 he was "jumped" and beat up by three men and was a victim of MST. Id. at 6-7. The Veteran reported that he was treated on October 17, 1976 for "several facial lacerations" and stated that he "had several x-rays, swelling of the left side, hands messed up."

On June 2015 VA examination in connection with the claimed disabilities herein, the examiner noted that the Veteran "is claiming that he was gang raped while onboard the Westwind but there is no mention of this in any of his records." The examiner diagnosed "unspecified depressive disorder" and rendered a negative opinion as to direct service connection. The rationale provided focused on the lack of an in-service diagnosis of a psychiatric condition besides substance abuse disorder.

In its October 2015 Remand, the Board found that the June 2015 VA examination report was inadequate to decide the Veteran's claims for depression and PTSD. The Board noted that the examination report did not provide an opinion as to whether the evidence indicated that a verbal abuse and MST occurred. The Board also pointed out that an assault would be unlikely to be documented in his service treatment records, as the Veteran testified that he did not tell anyone about the assault at the time. See also January 2014 Board Hearing Transcript, pages 5-7 (the Veteran testifying to not reporting the reported in-service MST). The examiner also did not address whether the currently diagnosed psychiatric disorder or any other psychiatric disorder diagnosed at any point during the pendency of the appeal period, although not diagnosed in-service, was otherwise related to service, to include the reported verbal and physical assaults, MST or the incident relating to the Veteran walking in after a shipmate had committed suicide. Consequently, the Board instructed the AOJ to obtain a new opinion that remedied these deficiencies.

On March 2016 VA examination, the examiner opined that the "Veteran failed to meet diagnostic criteria for PTSD, a depressive disorder or anxiety disorder at the present time. His primary diagnoses are related to personality disorders and substance use disorder." The examiner did not address whether any psychiatric disorder diagnosed at any point during the pendency of the appeal period was related to service.  

Based on a careful review of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced an in-service personal assault that caused his currently diagnosed PTSD and depression.

Initially, the Board finds that the Veteran's VA treatment records show that he has current PTSD and depression diagnoses based on DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

Although the Veteran's STRs do not document any reported sexual assault allegation, but instead, document that the Veteran suffered physical abuse related to a "fight," the Board finds that the Veteran's reported in-service stressor due to MST is credible.  As noted above, the current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military.  The record does not include any contemporaneous corroborating evidence, such as police reports or medical examinations, however, the Veteran explained he did not report the sexual assault at the time, and this is consistent with the nature of personal assaults as indicated in VA regulations.  Moreover, the service treatment records indicating the Veteran was injured in a fight are consistent with his statements and constitute credible supporting evidence that the claimed in-service stressor occurred.  In addition, the Board finds the lay statements from the Veteran, including reports to treatment providers prior to the filing of his claim for service connection, are significant competent and credible evidence in support of the Veteran's reported MST event.  As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced a personal assault during service.

With regard to the nexus opinions of record, the Board acknowledges that the record contains several negative opinions; however the Board finds that each of these opinions is inadequate for the reasons indicated above.  On the other hand, the record contains several positive opinions, specifically, the diagnoses of PTSD and depression based on the Veteran's report of the in-service personal assault. While the Board recognizes that the positive opinions contain little rationale, this does not render the opinions inadequate. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Consequently, the Board finds that another remand would constitute the undertaking of development of evidence when the evidence present is sufficient to make a determination on the service connection claims, in violation of Mariano v. Principi, 17 Vet. App. 305, 312 (2003) and 38 C.F.R. § 3.304(c).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's PTSD is related to an in-service personal assault and his depression is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for PTSD and depression is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.

Service connection for depression is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


